Citation Nr: 0607575	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left ankle 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to March 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.

The TDIU claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Although a February 2002 VA arranged medical examination 
indicated no more than moderate limitation of ankle motion, a 
more recent July 2004 VA arranged medical examination 
indicates marked limitation of motion of both ankles.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the right ankle 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).

2.  The criteria for a 20 percent rating for the left ankle 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Adequate notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with notice by correspondence dated in June and 
August 2001, which were clearly prior to the August 2002 
rating decision that is the subject of this appeal.  Although 
the only issue specifically noted in this correspondence was 
his then claim for an increased rating for his lumbosacral 
strain - which is not on appeal - this correspondence did 
state that in order to establish entitlement to an increased 
evaluation, the evidence must show an increase in severity of 
his current physical or mental condition, and provided 
examples of the type of evidence to support such a finding.  
Moreover, taken together, this correspondence informed the 
veteran of what information and evidence he must submit, as 
well as what information and evidence will be obtained by VA, 
and the veteran to advise VA of relevant evidence regarding 
his case.  This correspondence also indicated that he should 
submit any pertinent evidence in his possession in that it 
stated that even though VA would request such evidence, it 
was still his responsibility to support his claim with 
appropriate evidence.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the September 
2003 Statement of the Case (SOC), and the August 2004 
Supplemental SOC (SSOC), which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the SOC included a summary of 
the regulatory provisions of 38 C.F.R. § 3.159 detailing VA's 
duty to assist and notify.  Additionally, it does not appear 
that the veteran has contended he did not receive adequate 
notice in this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (error regarding the timing of notice 
does not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that even though the veteran was 
not provided with correspondence which specifically addressed 
his ankle claims, he was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Mayfield, supra (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.).  Accordingly, there is no further duty to 
notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available VA and private medical 
records pertinent to the increased rating claim are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing indicates the 
veteran has identified the existence of any relevant evidence 
that has not been obtained or requested.  As part of his 
September 2003 Substantive Appeal, he indicated that he did 
not want a Board hearing in conjunction with this case.  
Moreover, he has been accorded VA medical examinations which 
evaluated the severity of both ankles.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with the SOC and the SSOC which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Service connection was established for tendinitis of both 
ankles by a December 1999 rating decision.  Diagnostic Code 
5024 provides that tenosynovitis will be rated on limitation 
of motion of affected parts. 38 C.F.R. § 4.71a.

Limitation of motion of the ankle is evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under this Code, moderate limitation of ankle motion 
is assigned a 10 percent rating.  Marked limitation of ankle 
motion warrants a 20 percent rating.  

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

Initially, the Board acknowledges that both of the veteran's 
ankles are manifested by pain and resulting functional 
impairment.  For example, at a February 2002 VA arranged 
examination he reported in-service ankle pain, and since that 
time had complained of progressively worsening pain, 
stiffness, swelling, heat, and redness.  He also reported 
that his ankles were very unstable.  Nevertheless, there was 
no tenderness on range of motion testing, which showed both 
ankles to have dorsiflexion to 20 degrees, plantar flexion to 
40 degrees, inversion to 30 degrees, and eversion to 20 
degrees.  In short, this examination revealed normal 
dorsiflexion, and almost normal plantar flexion of both 
ankles.  Further, the examiner commented that the physical 
examination and X-rays of both ankles were within normal 
limits.  Moreover, the veteran denied flare-up of joint pain, 
even though his symptoms were exacerbated by walking long 
distances.  He also denied episodes of dislocation of 
subluxation.

In light of the foregoing, it appears that the February 2002 
VA arranged medical examination reflects no more than 
moderate limitation of motion of both ankles, even when 
taking into consideration the veteran's complaints of pain.  
Further, treatment records in both September 2003 and April 
2004 indicate he had a normal gait, as well as a normal heel-
toe walk.  As such, these findings do not appear to meet or 
nearly approximate the criteria for a rating in excess of 10 
percent under Diagnostic Code 5271.

However, on the more recent July 2004 VA examination, range 
of motion testing for the right ankle showed dorsiflexion to 
zero degrees, plantar flexion to 48 degrees, inversion to 19 
degrees, and eversion to zero degrees.  The left ankle had 
dorsiflexion to 2 degrees, plantar flexion to 40 degrees, 
inversion to 23 degrees, and eversion to 2 degrees.  In 
short, this examination showed little or no dorsiflexion and 
eversion of the ankles.

The Board acknowledges that the July 2004 VA examination 
indicates more than normal plantar flexion for the right 
ankle, and it is almost normal for the left.  Further, there 
was no swelling, skin changes, erythema, or ulceration.  
However, the veteran did have some tenderness on the top of 
his feet bilaterally, at about the point where the foot and 
ankle meet.  He also complained that his ankles popped, and 
the examiner noted that he could hear the popping in the left 
ankle when the veteran demonstrated this motion.  Moreover, 
the examiner opined, based on review of the claims file to 
include the February 2002 VA examination, that the range of 
motion had decreased; that symptomatically the veteran 
appeared to be having more pain and stiffness; that the 
symptomatology was secondary to the service-connected 
tendinitis; and that it appeared to be interfering somewhat 
with the veteran's activities, particularly prolonged 
standing or walking, and limitation regarding climbing 
stairs.

Based on the foregoing objective medical findings of the July 
2004 VA examination, as well as the veteran's complaints of 
pain, the Board finds that the severity of both his service-
connected ankle disorders more nearly approximates the 
criteria of marked limitation of motion.  Thus, he is 
entitled to a rating of 20 percent under Diagnostic Code 5271 
for both ankles.  Reasonable doubt has been resolved in favor 
of the veteran.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board notes that the only Diagnostic Code which provides 
for a rating in excess of 20 percent for the ankles is 5270, 
for ankylosis.  However, as the veteran was not service-
connected for ankylosis, nor is there competent medical 
evidence that either ankle is currently manifested by such 
impairment, this Code is not for application in the instant 
case.

For these reasons, the Board finds that the veteran is 
entitled to an increased rating of no more than 20 percent 
for his service-connected ankle disorders.


ORDER

Entitlement to an increased rating of no more than 20 percent 
for a right ankle disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased rating of no more than 20 percent 
for a left ankle disorder is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


REMAND

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition to his bilateral ankle disorders, the veteran is 
service connected for lumbosacral strain, evaluated as 40 
percent disabling, and several noncompensable disabilities 
(zero percent disabling) including residuals of injury of 
left 4th finger, residuals of fracture of right little 
finger, and hyperextension injury of the right foot.  For the 
reasons stated above, the Board has concluded he is entitled 
to ratings of 20 percent for his service-connected ankle 
disorders.  As such, taking into consideration the bilateral 
factor provisions of 38 C.F.R. § 4.26, it appears that he 
does have a combined schedular rating under 38 C.F.R. § 4.25 
that would warrant consideration of a TDIU.  The Board is of 
the opinion that the RO should consider the impact these 
increased ratings will have on the TDIU claim in the first 
instance.

More importantly, the Board finds that the veteran received 
inadequate notice regarding his TDIU claim.  The law provides 
that when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio, supra.  Further, upon receipt of an informal 
claim, if a formal claim has not been provided, an 
application form is to be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a); see also Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

Here, no correspondence appears to have been sent to the 
veteran which specifically addressed the requirements for 
establishment of a TDIU, as mandated by Quartuccio, supra.  
In addition, as contended by the veteran in his September 
2003 Substantive Appeal, it does not appear that the RO ever 
provided him with VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) as required 
by 38 C.F.R. § 3.155(a).  The Board further notes that the 
information which can be obtained from a VA Form 21-8940 
could provide relevant details for both potential development 
of this claim, as well as adjudication of the claim on the 
merits.

In light of the foregoing, the Board concludes that a remand 
is required in order to ensure the veteran receives adequate 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran with 
notification regarding his TDIU claim as 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103, as well as 38 C.F.R. § 3.159 
(2002).  The RO's attention is directed 
to  Quartuccio v. Principi, 16 Vet. App. 
183 (2002) which held that the law 
requires that the Secretary inform a 
claimant of what he or she must show to 
prevail in a claim, identify for the 
claimant which evidence the VA will 
obtain and which evidence the claimant is 
expected to present.  

2.  The RO should provide the veteran with 
a VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on 
Unemployability), and an adequate period 
in which to complete this Form.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If additional action 
is required, the RO should undertake it 
before further adjudication of the claim.

If the RO determines that an examination 
is necessary as part of this development, 
they must inform the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655.  In the event that the veteran does 
not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the TDIU claim in 
light of any additional evidence added to 
the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
August 2004, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


